      Case 3:19-cv-30053-MGM Document 1-4 Filed 04/19/19 Page 1 of 2



                      EXHIBIT C




JP MORGAN CHASE BANK LETTER




NOTICE OF OUR PLAN TO SELL PROPERTY
                 Case 3:19-cv-30053-MGM Document 1-4 Filed 04/19/19 Page 2 of 2
         jL                                                  Qu0stion8?
 UHAst:                                                                  ta       1-888-895-1728
JPMorgan Chase Bank, N.A., Secured Party                                 0        1-800-524-9765
P.O. Box 901060
Ft Worth. TX 76101-2060




 03908ICF 802 043 24018 NMNNNNNNNNNN CM6245
 DANIEL JJOUBERT
 29 NORTHUMBERLAND ST
 SPRINGFIELD MA 01109
                                                                                      August 28, 2018




 Account Ending in:                       0105
 Vehicie:                                 2017 Ford Fusion 3FA6P0D92HR225634
 Agreement Date:                          January 31, 2018

                                   NOTICE OF OUR PLAN TO SELL PROPERTY


Dear Daniel J Joubert:

We have your 2017 Ford Fusion 3FA6P0D92HR225634 (the "Vehicle"), because you broke promises inbur
agreement.

We will sell the Vehicle at a private sale sometime after 09/19/2018.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less
money than you owe, you will still owe us the difference.^ Ifwe get more money than you owe, you will gdt
the extra money, unless we must pay it to someone else.

You can get the Vehicle back at any time before we sell it by paying us the full amount you owe (not just thq
past due payments), including our expenses.^ To learn the exact amount you must pay, call us at the number
provided beiow, Monday through Friday from 8 a.m. to 9 p.m. Eastern Time.

Ifyou want us to explain to you in writing how we have figured the amount that you owe us, you may call us
at the number provided beiow or write us at the following correspondence address and request a written
explanation:

                                              Chase Auto Finance
                                              PO Box 901076
                                              Ft. Worth, TX 76101-2076


Ifyou need more information about the sale, call us at 1-888-895-1728 or write us at the following
correspondence address:

                                              Chase Auto Finance
                                              PO Box 901076
                                              Ft. Worth, TX 76101-2076


We are sending this notice to the foliowing other peopie who have an interest in the Vehicle or who owe
money under your agreement: Bruce E Chaffee.

'State law requires we apply tlie greater of the actual sales proceeds and the Vehicle's fair market value to reduce (or
cancel in some cases) your obligation.
^ou may be eligible to get the Vehicie back by reinstating the agreement. If you would like additional information, call
         •* r*
